DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
	Referring to claims 1-10, the prior art searched and of record (Suzuki US 2015/0205548 and SU et al. US 9,967,741) neither anticipates nor suggests in the claimed combinations, when executed by the processor, cause the terminal device to: execute a first attempt process in which the terminal device attempts to communicate with a server on the Internet via the communication interface by using a specific LAN to which the terminal device is currently connected; and in a case where the attempt to communicate with the server is successful in the first attempt process, send connection information to a communication device different from the terminal device, the connection information being for connecting the communication device to the specific LAN, wherein in a case where a specific condition is fulfilled, the connection information is not sent to the communication device, the specific condition including a condition that the attempt to communicate with the server fails in the first attempt process.
	Referring to claims 11-14, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, being executed by the processor, cause a terminal device to: send connection information to a communication device different from the terminal device via the communication interface, the connection information being for connecting the communication device to a specific LAN to which the terminal device is currently connected; and after the connection information has been sent to the communication device, send an attempt request to the communication device via the communication interface, the attempt request being for causing the communication device to attempt to communicate with a server on the Internet by using the specific LAN, wherein an attempt result in response to the attempt request is outputted by a predetermined output unit.
	Referring to claims 19-25, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, being executed by the processor, cause a communication device to: receive connection information from a terminal device different from the communication device via the communication interface, the connection information being for connecting the communication device to a specific LAN to which the terminal device is currently connected; connect the communication interface to the specific LAN by using the received connection information; after the connection information has been received from the terminal device, receive an attempt request from the terminal device via the communication interface, the attempt request being for causing the communication device to attempt to communicate with a server on the Internet by using the specific LAN; after the attempt request has been received from the terminal device, attempt to communicate with the server via the communication interface by using the specific LAN; and cause an output unit of the communication device to output result information indicating an attempt result in response to the attempt request.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Prior Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Suzuki (US 2015/0205548) discloses the communication device may execute a second determination process determining whether the communication device is capable of executing the communication with a second device in a case where it is determined that the state of the communication device is the executable state, and execute the communication with the second device in a case where the communication device is capable of executing the communication.
	SU et al. (US 9,967,741) discloses a wireless access point (AP) which has been connected to the external network, the electronic device, connection of which to the external network is desirable, and a portable communication device which is in possession associated with the wireless AP and which is wirelessly communicable with the wireless AP and the electronic device.
Asai (US 2014/0368878) discloses executing print preview display processing of displaying, on a display unit, a print preview image showing a print preview using the print information; sending, after the print preview display processing is executed, the print information to the printing device via the communication interface according to a user input instructing to send the print information.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675